Citation Nr: 1106128	
Decision Date: 02/15/11    Archive Date: 02/28/11

DOCKET NO.  08-19 251	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

1.  Entitlement to an effective date prior to June 15, 2005, for 
a 20 percent rating for residuals of an injury to the left hand 
and forearm, Muscle Groups VIII and IX.

2.  Entitlement to an increased rating for residuals of an injury 
to the left hand and forearm, Muscle Groups VIII and IX, 
currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The Veteran served on active duty from September 1967 to July 
1971.  

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from an April 2007 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Diego, 
California.  

At an August 2010 hearing the Veteran talked about clear and 
unmistakable error (CUE).  It is not clear whether he wished to 
claim that there was CUE in a prior rating decision.  This is 
referred to the RO for appropriate consideration.

The issue of an increased rating in excess of 20 percent for 
residuals of an injury to the left hand and forearm, Muscle 
Groups VIII and IX, is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  A claim for an increased rating for residuals of left hand 
and forearm injury was received by VA on February 14, 1979.

2.  The Veteran was not informed of an October 1979 rating 
decision which denied an increased rating for residuals of left 
hand and forearm injury and that decision is not final.

3.  Private and VA medical records reveal that the Veteran met 
the criteria for a 20 percent rating for residuals of a left hand 
and forearm injury as of February 15, 1979.


CONCLUSION OF LAW

The criteria for an effective date of February 15, 1979, for the 
award of a 20 percent rating for residuals of a left hand and 
forearm injury, have been met.  38 U.S.C.A. § 5110 (West 2002); 
38 C.F.R. § 3.400 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) has 
a duty to notify and assist claimants in substantiating a claim 
for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2010).

The RO sent the Veteran VCAA notice regarding effective dates in 
December 2007 and January 2008.  Regardless, since this appeal 
arises from the Veteran's disagreement with the effective date 
assigned following the grant of an increased rating, the VCAA 
requires that the Secretary need only provide the Veteran with a 
generic notice after the initial claim for benefits has been 
filed and before the initial decision.  See Hartman v. Nicholson, 
483 F.3d 1311 (Fed. Cir. 2007).  No additional notice is required 
in the adjudication process because of the other forms of 
notice-such as notice contained in the statement of the case 
(SOC)-have already provided the claimant with the notice of law 
applicable to the specific claim on appeal.  Wilson v. Mansfied, 
506 F.3d 1055 (Fed. Cir. 2007).

As to the duty to assist, VA obtained the Veteran's private and 
VA treatment records and the Veteran was provided a VA 
examination.  The Veteran has provided testimony in support of 
his claim at hearings held in October 2008 and August 2010.  The 
Board finds that no additional assistance is required to fulfill 
the duty to assist.  Smith v. Gober, 14 Vet. App. 227 (2000), 
aff'd 281 F.3d 1384 (Fed. Cir. 2002).

Unless otherwise specified, the effective date of an evaluation 
and award of pension, compensation or dependency and indemnity 
compensation based on an original claim, a claim reopened after 
final disallowance, or a claim for increase is to be fixed in 
accordance with the facts found, but will not be earlier than the 
date of receipt of the claimant's application.  38 U.S.C.A. § 
5110(a); 38 C.F.R. § 3.400.

In cases, however, involving a claim for an increased evaluation, 
the effective date will be the earliest date as of which it was 
factually ascertainable that an increase in disability occurred 
if the claim is received within one year from such date.  
38 U.S.C.A. § 5110(b)(2); see also 38 C.F.R. § 3.400(o)(2) 
(providing that, if the claim is not received within one year 
from such date, the effective date is the date of receipt claim);  
Harper v. Brown, 10 Vet. App. 125, 126-127 (1997) (holding that 
38 C.F.R. § 3.400(o)(2) is applicable only where the increase in 
disability precedes the filing of the claim and the claim is 
received within one year of the increase).

If a formal claim for compensation has previously been allowed, 
or a formal claim for compensation disallowed for the reason that 
the service-connected disability is not compensable in degree, a 
report of examination or hospitalization can be accepted as an 
informal claim for benefits.  Acceptance of a report of 
examination or treatment as a claim for increase is subject to 
the payment of retroactive benefits from the date of a report or 
for a period of one year prior to the date of receipt of the 
report.  38 C.F.R. § 3.157 (2010).

In a January 1972 rating decision service connection was granted 
for residuals of a left hand injury, Muscle Group VIII, and 
residuals of a left forearm injury, Muscle Group IX.  He was 
assigned a 10 percent rating for the residuals of a left hand 
injury and a noncompensable rating for residuals of a left 
forearm injury, both effective from July 1971.

An April 1978 rating decision denied the Veteran's claim for an 
increased rating for residuals of the Veteran's left hand and 
forearm injuries.  This rating decision reclassified the 
Veteran's residuals of left hand and forearm injuries as a single 
disability, rated at 10 percent.  The RO sent the Veteran a 
letter in April 1978 informing the Veteran that his claim for an 
increased rating had been denied and informing him of his 
appellate rights.  The Veteran did not appeal that decision and 
that decision is final.  The Board notes that an effective date 
prior to the April 1978 final RO decision is precluded.  See Rudd 
v. Nicholson, 20 Vet. App. 296, 300 (2006).

In a letter received by the RO on February 14, 1979, the Veteran 
requested that he be provided an increased rating for his left 
forearm and hand disability.  An October 1979 rating decision 
denied a rating in excess of 10 percent for residuals of the 
Veteran's left hand and forearm injury.  A review of the claims 
file does not show that the Veteran was informed of the October 
1979 decision.  As there is no indication that the Veteran was 
informed of the denial, or of his appellate rights, the Board 
must find that the October 1979 decision is not final and that 
the Veteran's claim for an increased rating for residuals of a 
left hand and forearm injury had been pending since the receipt 
of the Veteran's claim on February 14, 1979.  

Private medical records from February 15, 1979, show treatment 
for left wrist pain.  March 1979 VA treatment records note pain 
in the volar aspect of the left wrist, as well as hypesthesia of 
the dorsum of the left forearm and dorsum of the left hand.  He 
was further noted to have muscle herniation of the dorsum of the 
forearm.

VA examination in August 1979 revealed sensory nerve damage and a 
two inch muscle herniation of the extensor communis over the 
lateral aspect of the left forearm.  Grip strength of the right 
hand was 420 units and grip strength of the left hand was 180 
units.

Considering all doubt in favor of the Veteran, the Board finds 
that the Veteran met the criteria for a 20 percent rating for the 
residuals of left hand and forearm injury as of February 15, 
1979.  The Veteran's left hand and forearm disability is 
considered to have been moderately severe in nature and therefore 
met the criteria for a 20 percent rating under Diagnostic Code 
5308.  This is shown by pain, left forearm muscle herniation, and 
by the loss of strength of the left hand as compared to the right 
hand.  See 38 C.F.R. § 4.56(3)(iii).  The August 1979 examination 
report confirmed that the Veteran's left hand grip strength was 
less than half of his right hand grip strength. 

Based on the Veteran's pending claim from February 14, 1979, and 
based on the Veteran having met the criteria for a 20 percent 
rating as of February 15, 1979, the Board finds that an effective 
date of February 15, 1979, is warranted for the assignment of a 
20 percent rating for the residuals of the Veteran's left hand 
and forearm injury.

While the Veteran asserted at his hearings that his left hand and 
forearm symptoms were just as bad in 1971 as they are now, and 
that the 20 percent rating should be effective from 1971, as 
noted above, an effective date prior to the April 1978 final 
rating decision is precluded.

There is no document from the Veteran, and no medical record 
dated between the April 1978 final rating decision and February 
14, 1979, which could be considered a claim for an increased 
rating for residuals of a left arm and forearm injury.  
Accordingly, the Board finds that the date of claim was February 
14, 1979.  In this case the Board has found that the date of 
claim was February 14, 1979, and that the date entitlement arose 
was February 15, 1979.  Consequently, the Veteran is entitled to 
an effective date of February 15, 1979, for the award of a 20 
percent rating, but no earlier.  38 C.F.R. § 3.400(o).


ORDER

An effective date of February 15, 1979, for a 20 percent rating 
for residuals of an injury to the left hand and forearm, Muscle 
Groups VIII and IX, is granted, subject to the law and 
regulations regarding the award of monetary benefits.


REMAND

The April 2007 rating decision on appeal granted the Veteran an 
increased rating of 20 percent for residuals of an injury to the 
left hand and forearm, Muscle Groups VIII and IX.  In January 
2008 the Veteran disagreed with the rating assigned and asserted 
that he was entitled to a higher rating.  The Veteran has not 
been issued a statement of the case with regard to his claim for 
an increased rating in excess of 20 percent for residuals of an 
injury to the left hand and forearm, Muscle Groups VIII and IX.  
Because there has been an initial RO adjudication of the claim 
and a notice of disagreement with the 20 percent rating assigned, 
the claimant is entitled to a statement of the case, and the 
current lack of a statement of the case regarding the claim for 
an increased rating is a procedural defect requiring remand.  See 
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.200 (2010); see 
also Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

Provide the Veteran a statement of the case 
that addresses the issue of entitlement to an 
increased rating in excess of 20 percent for 
residuals of an injury to the left hand and 
forearm, Muscle Groups VIII and IX.  The 
Veteran and his representative should be 
provided notice of the Veteran's right to 
file a substantive appeal.  This particular 
claim should be returned to the Board only if 
the Veteran perfects his appeal by filing a 
timely substantive appeal.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).


							(CONTINUED ON NEXT PAGE)



 
This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2010).




____________________________________________
James L. March 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


